—_

oO FN Dn A SF W N

10

 

 

Case 2:20-cv-00965-GMS Document 16-1 Filed 05/26/20 Page 1 of 1

DECLARATION OF BERNARD MOON

I, Bernard Moon, declare as follows:

i. I am over 18 years of age and am competent to make the statements
contained in this declaration. I have personal knowledge of the matters stated herein, and
they are true and correct to the best of my knowledge.

hy I am the sole member of SparkLabs Group Management, LLC (“SparkLabs
Group”).

3. SparkLabs Group is a Delaware limited liability company with its principal
place of business in Palo Alto, California.

4. I declare under penalty of perjury, under the laws of the United States and
the State of Arizona that the foregoing is true and correct.

EXECUTED on May 26, 2020.

Bernard Moon

 

lr an” oS

 
